Citation Nr: 1140878	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD) on a de novo basis.  

3.  Entitlement to a disability evaluation in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his daughter and his granddaughter


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2009 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Denver, Colorado, denying the claims currently on appeal.  

The Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Denver, Colorado in August 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's claim for service connection for PTSD has been characterized as whether new and material evidence has been submitted to reopen a previously denied claim for this disability.  As the Board will find that new and material evidence has been submitted and the claim is reopened, this matter is now characterized as two separate issues. 

The issues of entitlement to service connection for a psychiatric disorder, to include PTSD on a de novo basis, and entitlement to an evaluation in excess of 10 percent for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was denied in an April 2005 rating decision on the basis that his claimed stressor was not verified; he did not submit a notice of disagreement with this decision.  

2.  In view of recent changes in the regulations regarding service connection for PTSD, the Veteran's testimony at his August 2011 hearing as to experiencing fear of death or injury due to enemy action in service raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  The April 2005 rating decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has been received and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, by reopening the Veteran's claim of entitlement to service connection for PTSD, the Board is granting in full this benefit.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless.  

New and Material Evidence

The Veteran's initial claim for service connection for PTSD was denied in an April 2005 rating decision, and the Veteran was notified of this decision and provided with his appellate rights in a letter dated that same month.  He did not submit a Notice of Disagreement with this decision within one year of receipt of the letter.  Therefore, the April 2005 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The requirement of raising a reasonable possibility of substantiating the claim has been found to be enabling, and not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

In a May 2009 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  Irrespective of the RO's actions, the Board must decide whether the Veteran has submitted new and material evidence to reopen this claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Since the April 2005 denial of the Veteran's claim, there have been significant changes in the law regarding PTSD claims.  Initially, the Board notes that the Veteran's claim has been treated as one of entitlement to service connection for PTSD only.  However, the United States Court of Appeals for Veterans Claims (Court) has held that even if a Veteran's claim is limited to PTSD, VA must interpret the Veteran's claim to be a claim for any mental disability that may reasonably be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record does not presently reflect that the Veteran's claim has been interpreted in such a broad fashion.  

In addition, the regulations pertaining to PTSD were recently amended and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  In the present case, personnel records demonstrate that the Veteran was involved in operations such as the liberation of the Philippines and the initial invasion of Okinawa Jima on April 1, 1945.  As such, it would appear that the Veteran served in an area where he may have experienced fear of hostile military activity.  

Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

At the August 2011 hearing, the Veteran essentially testified that he experienced fear of injury or death as a result of hostile military activity.  The record shows that the original April 2005 denial was based on the inability to verify the Veteran's stressor.  In view of the recent changes in the relevant regulations that have made exact verification of stressors unnecessary, the testimony is both new and material.  

Furthermore, the newly liberalized law outlined above demonstrates that, at a minimum, the Veteran is entitled to a VA psychiatric examination.  Depending on the outcome of this examination, the Veteran could be entitled to service connection for a psychiatric disorder.  This clearly raises a reasonable possibility of substantiating the Veteran's claim, and as such, the claim is reopened.  See Shade, 24 Vet. App. at 110.  


ORDER

The claim of entitlement to service connection for a psychiatric disorder, to include PTSD, is reopened.  


REMAND

Psychiatric Disorder

The Veteran contends that he is entitled to service connection for a psychiatric disorder.  Specifically, the Veteran has asserted that he suffers from PTSD as a result of his military service aboard the U.S.S. Bush.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record demonstrates that the Veteran has been diagnosed with PTSD.  In addition, the Veteran has been diagnosed with impaired memory that is believed to possibly be secondary to a traumatic brain injury (TBI) incurred during military service.  The Court has held that even if a Veteran's claim is limited to PTSD, VA must interpret the Veteran's claim to be a claim for any mental disability that may reasonably be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Veteran should be scheduled for a VA examination in which an etiological opinion is provided for all disabilities reasonably encompassed by the Veteran's claim.  

As discussed above the regulation that pertains to service connection for PTSD was changed during the course of the Veteran's appeal.  Specifically, 38 C.F.R. § 3.304(f) now states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

In this case, the Veteran has not been afforded a VA PTSD examination that addresses the current criteria for service connection.  The Board finds that the Veteran's examination is also necessary in order to address the criteria.  

Hearing Loss

The Veteran also contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected hearing loss.  Regrettably, further evidentiary development is necessary on this claim before appellate review may proceed as well.  

The record reflects that the Veteran was last afforded a VA examination for his hearing loss in May 2008.  However, during his August 2011 hearing, the Veteran testified that his hearing had worsened since this examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, the Veteran should be scheduled for a new VA examination before appellate review proceeds.  

Additionally, the most recent VA Medical Center (VAMC) treatment record in the claims file is dated March 2009.  More recent VAMC treatment records should be obtained and incorporated into the Veteran's claims file before appellate review proceeds.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VAMC treatment records relevant to the Veteran's hearing loss and psychiatric disabilities prepared since March 2009.  All records that are obtained must be incorporated into the Veteran's claims file.  

2.  The Veteran should be scheduled for a VA examination before a VA psychiatrist or psychologist to determine whether he suffers from a psychiatric disorder that manifested as a result of his military service.  The claims file and a copy of this remand must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

The examiner should address the following:

(a)  What is the appropriate diagnosis(es) associated with the Veteran's psychiatric symptomatology/impaired memory? 

(b) If PTSD is diagnosed, can the Veteran's PTSD be related to his reported in-service stressors, to include a stressor related to fear of hostile military or terrorist activity?  Specifically, the examiner should opine as to (i) whether this stressor is adequate to support a diagnosis of PTSD, and (ii) whether the Veteran's symptomatology is related to this claimed stressor.  

(c) If the Veteran is found to have a psychiatric disorder(s) other than PTSD, to include memory problems, the examiner should opine as to whether it is at least as likely as not that this disorder(s) was incurred in or aggravated by the Veteran's military service.  

A complete rationale for all opinions expressed must be provided.  If the examiner determines that they are unable to provide the requested opinion without resort to speculation, the reasons and bases for that opinion should be provided, and any missing evidence necessary to provide the requested opinion should be identified.  

3.  The Veteran should also be scheduled for a VA audiometric examination to determine the current severity of his service-connected hearing loss disability.  The Veteran's claims file and a copy of this remand must be made available to the examiner at the time of examination.  Controlled speech discrimination testing (Maryland CNC) and pure tone audiometry testing must be performed as part of this examination.  

In addition to reporting the objective test results obtained upon examination, the examiner must describe in detail the functional effects of the Veteran's hearing loss disability on his occupation and/or daily life.  

4.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  This must include consideration of the Veteran's claim for service connection for PTSD under the current version of 38 C.F.R. § 3.304(f)(3).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


